Truax, J.:
I am of the opinion that it was the intention of the Legislature to give the holder of a liquor license the absolute right to apply for a rebate unless there was at the time of the surrender of the license some indictment, complaint, prosecution, action or other proceeding against the holder for a violation of the License Law, and that the rebate was to be paid in every case unless the same was forfeited by proceedings under the provisions of section 25 of the Act. » After the State" Commissioner has received the surrender of the license, the Act gives him a reasonable time within which to commence an action or proceeding to cancel the certificate and establish a forfeiture. The Legislature did not intend that the holder of the license must establish the fact that he had not been guilty of any violation of the Act through his agents or servants, before he can surrender the certificate and obtain a rebate.
Let a peremptory writ issue. Settle order on notice.